Citation Nr: 1617246	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a liver disability to include nerve damage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2014, the Board remanded the appeal for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In January 2016, the Veteran filed with VA an appropriate application to reopen his claim of service connection for PTSD and a claim for an increased rating for splenectomy with adhesions.  No further action has yet been taken by the agency of original jurisdiction (AOJ) as to these claims.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has not been diagnosed with a liver disability to include nerve damage at any time during the pendency of the appeal. 


CONCLUSION OF LAW

A liver disability to include nerve damage was not incurred in or aggravated by military service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that a letter dated in May 2011, before the August 2011 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decisions, the statements of the case, the supplemental statement of the case, and the Board Remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service treatment records.  See 38 U.S.C.A. § 5103A(b).  As to the post-service records, the post-remand record shows that VA, in compliance with the Board's remand instructions, obtained his March 2008 to October 2009 treatment records from CAPRI, his post-October 2009 treatment records from the Central Texas VA Health Care System, and his post-November 2012 treatment records from the Palestine VA Medical Center.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  

VA provided the Veteran with a VA examination in November 2014.  Moreover, the Board finds that the opinion provided by that examiner is adequate to adjudicate the claim and is in compliance with the Board's remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination the examiner provided an opinion as to whether he had a liver disorder with citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran is claiming that the documented March 1975 motorcycle accident he had while on active duty, which accident caused his already service-connected splenectomy with adhesions, fractured rib cage, and bowel obstruction, also injured his liver and caused a current disability.  The Veteran also claims that he has a current liver disability, with neurological problems, as a result of the splenectomy and/or bowel obstruction surgery.  In the alternative, it is claimed that he has a current liver disability, to include nerve damage, due to his service-connected splenectomy with adhesions, fractured rib cage, and bowel obstruction.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

A condition precedent for establishing service connection on a direct and secondary basis is the presence of a current disability.  In this regard, the Board notes that the Veteran's service treatment records document a March 1975 motorcycle accident with splenectomy and a subsequent March 1976 hospitalization and surgery due to a bowel obstruction.  Service treatment records also document the Veteran's periodic complaints and treatment for post-operative abdominal pain/cramping due to adhesions or possible gastroenteritis, epigastric pain, and umbilical pain of undetermined etiology.  See service treatment records dated in August 1975, November 1975, December 1975, March 1976, June 1976, and October 1976.  

However, the service treatment records, including those generated at the time of the March 1975 motorcycle accident and splenectomy as well as at the time of subsequent March 1976 hospitalization and surgery due to a bowel obstruction, are both negative for an injury to the Veteran's liver as a result of the motorcycle accident and/or as a result of the surgeries.  The in-service record is also negative for a diagnosis of a liver/neurological disability.  In this regard, when the Veteran was examined in March 1975 following the accident the examiner specifically reported that his liver was not enlarged.  Similarly, the March 1975 operative report specifically noted that his liver was normal and the March 1975 hospitalization summary reported that the Veteran's liver enzymes remained normal throughout his hospitalization.  Likewise, while at the November 1976 separation examination it was specifically noted that the Veteran's medical history included a splenectomy as well as bowel obstruction surgery, the claimant did no report a history of a liver injury or liver trouble and his examination was normal except for the post-operative scars.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Post-service, the record periodically documents the Veteran's complaints and treatment for adverse symptomatology that could be attributed to a liver disability (i.e., flank/abdominal pain, gross hematuria, being tender to abdominal palpation, abdomen distention, etc. . .).  See, e.g., VA Hospitalization summaries dated in April 1977 and June 1977; Workers' Compensation Examination dated in September 1995; Mother Francis Hospital records dated in October 1996; VA treatment records dated in May 1998, January 1999, October 1999, April 2001, and November 2005; and Palestine Regional Medical Center treatment records dated in January 2006.  

However, the Veteran's post-service records are uniformly negative for a diagnosis of a liver/neurological disorder.  Id.  Instead, the post-service treatment records most often reported that his symptomatology were residuals of his already service connected splenectomy and bowel obstruction surgery.  Id.  His adverse symptomatology was also linked to renal stones.  In this regard, the Veteran's February 1998 liver study was normal.  Moreover, the Veteran's numerous post-service VA examinations conducting in connection with his claims for other disabilities are uniformly negative for a history or a diagnosis of a liver disorder.  See VA examinations dated July 1997, October 1999, March 2002, May 2003, October 2003, June 2004, February 2005, April 2009, and October 2014.  Furthermore, at the November 2014 VA examination which was held for the express purpose of ascertaining if he had a current liver disorder, to include nerve damage, it was opined that he did not ever have a liver disorder and he did not currently have a liver disorder, include nerve damage, based on a review of the record on appeal and the testing carried out at that examination.  See Colvin.

Given the above, the Board finds that the most probative medical evidence of record shows that the in-service and post-service record is negative for the Veteran being diagnosed with a liver disability to include nerve damage despite his documented March 1975 motorcycle accident with splenectomy and subsequent March 1976 bowel obstruction surgery as well as despite the subsequent complaints of symptoms that could be caused by a liver disorder.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In reaching this conclusion the Board has not overlooked the fact that the Veteran and others are competent to report on the symptoms they observe.  See Davidson.  However, there is nothing in the record suggesting that they have the requisite skill and training sufficient to render a liver diagnosis or determine the etiology of such.  See Jandreau.  In this regard, the diagnosis and etiology of various liver symptoms are matters requiring medical expertise.  Moreover, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Accordingly, their opinion as to the diagnosis of his symptomatology is not competent medical evidence.  The Board also finds the opinion provided by the November 2014 VA examiner more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of a liver disorder, to include nerve damage, at any time during the pendency of the appeal.  See Owens.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to 

service connection for a liver disorder to include nerve damage must be denied on a direct and secondary basis because the weight of the evidence is against the claim.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310; McClain.


ORDER

Service connection for a liver disorder to include nerve damage is denied. 



___________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


